COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Retired Judge Willis
UNPUBLISHED




              MICHAEL BELLFLOWER
                                                                                MEMORANDUM OPINION
              v.      Record No. 1464-15-2                                          PER CURIAM
                                                                                   MARCH 15, 2016
              HOPEWELL DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                                                Nathan C. Lee, Judge

                                (John A. Kirkland, on brief), for appellant. Appellant submitting on
                                brief.

                                (Kevin B. O’Donnell; Joan M. O’Donnell; Christopher B.
                                Ackerman, Guardian ad litem for the minor children, on brief), for
                                appellee. Appellee and Guardian ad litem submitting on brief.


                      Michael Bellflower (father) appeals orders terminating his parental rights to two of his

              children, H. and M., and approving their foster care plans with the goal of adoption. Father argues

              that the circuit court erred by finding that the evidence was sufficient to (1) terminate his parental

              rights pursuant to Code § 16.1-283(B) and (C)(2) because “the conditions which led to the neglect

              and abuse could be substantially corrected or eliminated to allow the children’s safe return;” and

              (2) approve the permanency plan goal of adoption because father “had substantially complied” with

              recommendations and requests of the Hopewell Department of Social Services (the Department).

              Upon reviewing the record and briefs of the parties, we conclude that the circuit court did not err.

              Accordingly, we affirm the decision of the circuit court.


                      
                      Retired Judge Willis took part in the consideration of this case by designation pursuant
              to Code § 17.1-400(D).
                      
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

       In September 2013, father, his wife, and his five children1 moved from New Kent County to

the City of Hopewell. Prior to their move, on September 4, 2013, the New Kent County Juvenile

and Domestic Relations District Court (the New Kent J&DR court) entered child protective orders,

which focused on the three youngest children.2 The New Kent J&DR court also found that the

children were abused and neglected. The New Kent Department of Social Services notified the

Department, which then became involved with the family. On October 24, 2013, the Hopewell

Juvenile and Domestic Relations District Court (the Hopewell J&DR court) entered child protective

orders, which had the same requirements as the New Kent J&DR court’s orders.

       The Department provided several services to the family, including paying for the younger

children’s day care, assisting with rent in December 2013 and January 2014, and providing food

vouchers in January 2014. The Department also paid for a psychological evaluation for father and

offered him parenting classes.

       The Department conducted several home visits. On December 12, 2013, the social worker

found that the children were not in school and that the family was low on food. The family also

needed financial assistance with rent. On January 13, 2014, the social worker found that the

children were not in school again and that an unidentified woman was in the house. Despite the

protective order’s prohibition about other individuals living in the home, father asked the social


       1
         This appeal concerns father’s two oldest children, M. and H., who are twins. Father’s
wife is not the biological mother of the two oldest children.
       2
         There was evidence that the New Kent Department of Social Services had been working
with the family for a while.
                                            -2-
worker if the woman could continue to live with them. He explained that she could help with the

rent payments. On February 24, 2014, the social worker learned that the city had turned off the

family’s water. On March 12, 2014, M. was sick at school.3 The social worker saw father pick up

the child from school and walk him home. The social worker offered to give them a ride, but father

refused. On March 13, 2014, the social worker visited the home and found that M. and H.

frequently were responsible for the care of the younger children. At the time, M. and H. were nine

years old.

        On March 19, 2014, a family partnership meeting was held. The Department discussed that

father was not complying with the protective orders. Father threatened to leave Virginia with the

children.

        The Department removed the children from father’s care on March 19, 2014, and the

Hopewell J&DR court entered an emergency removal order on March 20, 2014. The Department

required father to participate in parenting classes, demonstrate financial stability, maintain stable

employment, maintain a stable housing environment, participate in individual counseling, follow the

counselor’s recommendations, and visit with the children.

        In June 2014, the Department learned that father’s electricity and water had been turned off

for failure to pay the bills. In August 2014, father lost his job and was evicted from his home. He

and his wife moved back to New Kent County to live with his mother and stepfather, who is a

registered sex offender. The Department informed father that the children could not be placed in the

home as long as the stepfather lived there.

        Father completed the parenting classes, but did not demonstrate an understanding of

appropriate expectations for the children, family roles, and the growth and development of children.




        3
            Father knew that M. was sick at the bus stop that morning, but still sent him to school.
                                                 -3-
        Since father was not making progress toward the goal of return home, the Hopewell J&DR

court approved the foster care plans with the goals of relative placement/adoption. On February 4,

2015, the Hopewell J&DR court deleted the goal of relative placement after the Department

contacted several relatives, but they were unwilling or unable to care for the children.

        On June 1, 2015, the Hopewell J&DR court entered orders terminating father’s parental

rights to M. and H. Father appealed the cases to circuit court.

        On August 24, 2015, the parties appeared before the circuit court. Father testified that he

was still living with his mother and stepfather, along with other family members, in New Kent

County. Father said that he was working in Hopewell and earning $600 per month. He also

indicated that he was looking for housing in Hopewell, but had not found anything for several

months. During cross-examination, father admitted that he was not in a position to take M. and H.

At the conclusion of all of the evidence and argument, the circuit court found that it was in the

children’s best interests to terminate father’s parental rights to M. and H. and approve the foster care

plans with the goal of adoption. The circuit court entered orders reflecting its rulings on that day.

This appeal followed.

                                             ANALYSIS

        Father argues that the circuit court erred in finding that the evidence was sufficient to

terminate his parental rights to M. and H. pursuant to Code § 16.1-283(B) and (C)(2) because

“the conditions which resulted in the neglect and abuse could . . . be substantially corrected or

eliminated to allow the children’s safe return.” Furthermore, father contends the circuit court

erred in approving the foster care plans with the goal of adoption because he had “substantially

complied” with the Department’s requests.

        “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

                                                 -4-
it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          The circuit court terminated father’s parental rights pursuant to Code § 16.1-283(B) and

(C)(2). Code § 16.1-283(B) states a parent’s parental rights may be terminated if:

                 1. The neglect or abuse suffered by such child presented a serious
                 and substantial threat to his life, health or development; and

                 2. It is not reasonably likely that the conditions which resulted in
                 such neglect or abuse can be substantially corrected or eliminated
                 so as to allow the child’s safe return to his parent or parents within
                 a reasonable period of time. In making this determination, the
                 court shall take into consideration the efforts made to rehabilitate
                 the parent or parents by any public or private social, medical,
                 mental health or other rehabilitative agencies prior to the child’s
                 initial placement in foster care.

Whereas, Code § 16.1-283(C)(2) states that a court may terminate parental rights if:

                 The parent or parents, without good cause, have been unwilling or
                 unable within a reasonable period of time not to exceed twelve
                 months from the date the child was placed in foster care to remedy
                 substantially the conditions which led to or required continuation
                 of the child’s foster care placement, notwithstanding the
                 reasonable and appropriate efforts of social, medical, mental health
                 or other rehabilitative agencies to such end.

          In Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 616 S.E.2d 765 (2005), this

Court explained the differences between termination of parental rights pursuant to Code

§ 16.1-283(B) or Code § 16.1-283(C)(2). “[S]ubsection B [of Code § 16.1-283] ‘speaks

prospectively’ and requires the circuit court to make a judgment call on the parent’s ability,

following a finding of neglect or abuse, to substantially remedy the underlying problems.” Id. at

270-71, 616 S.E.2d at 772 (quoting City of Newport News Dep’t of Soc. Servs. v. Winslow, 40
Va. App. 556, 562-63, 580 S.E.2d 463, 466 (2003)).


                                                  -5-
                In contrast, subsection C termination decisions hinge not so much
                on the magnitude of the problem that created the original danger to
                the child, but on the demonstrated failure of the parent to make
                reasonable changes. Considerably more “retrospective in nature,”
                subsection C requires the court to determine whether the parent has
                been unwilling or unable to remedy the problems during the period
                in which he has been offered rehabilitation services.

Id. at 271, 616 S.E.2d at 772 (quoting Winslow, 40 Va. App. at 562-63, 580 S.E.2d at 466).

        Father argues that he was “improving his situation.” He had a job in Hopewell and was

looking for suitable housing. He attended the parenting classes, as instructed by the Department.

He was receiving SNAP and Medicaid benefits. He asserts that the circuit court should not have

terminated his parental rights or approved the goal of adoption because he was substantially

correcting the conditions that led to the children being placed and remaining in foster care. He

further contends he substantially complied with the Department’s requests because he had a job and

went to parenting classes.

        The children were placed in foster care because father was unable to provide adequate

shelter and food for them. At the time of the circuit court hearing, father still was unable to provide

for M. and H. Father acknowledged this fact at trial. While the children were in foster care, father

lost his job and was evicted from his home. At the time of the circuit court hearing, he did not have

suitable housing. The children could not live with him at his mother and stepfather’s house since

his stepfather is a registered sex offender. Although father had a job at the time of the circuit court

hearing, he could not explain what his expenses were, other than a cell phone bill. The circuit court

noted that father “failed to demonstrate an understanding of appropriate expectations of children, the

grown and development of children or family roles despite completing parenting education classes.”

Therefore, contrary to father’s arguments, he had not substantially remedied the conditions which

led to the children being placed and remaining in foster care. Despite all of the services provided by

the Department, father was not able to provide and care for the children and eliminate the neglect or


                                                  -6-
abuse. The circuit court found that M. and H. had “been in foster care for more than twelve months

and the father ha[d] made little progress towards the goal of return home.”

          While in foster care, M. and H. received counseling and benefitted from mentors provided to

them. The children also improved their socialization skills and self-esteem.

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

          Based on the record, the circuit court did not err in terminating father’s parental rights to M.

and H. and approving the foster care plans with the goal of adoption.

                                             CONCLUSION

          For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                                Affirmed.




                                                    -7-